Exhibit 99.1 RRsat Global Communications Network Ltd and its Subsidiaries Interim Condensed Consolidated Financial Statements As of September 30 2011 RRsat Global Communications Network Ltd and its Subsidiaries Index to the Interim Consolidated Financial Statements as of September 30, 2011 (Unaudited) Contents Page Interim Consolidated Balance Sheets 3 Interim Consolidated Statements of Operations 5 Interim Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income 7 Interim Consolidated Statements of Cash Flows 10 Interim Notes to the Consolidated Financial Statements 12 2 RRsat Global Communications Network Ltd and its Subsidiaries Interim Consolidated Balance Sheets In thousands except share data September 30 December 31 Current assets Cash and cash equivalents $ $ Marketable securities Accounts receivable: Trade (net of provision for doubtful accounts of $6,793 and $5,641 as of September 30, 2011 and December 31, 2010 , respectively) Other Fair value of embedded currency conversion derivatives Deferred taxes Prepaid expenses Total current assets Fair value of embedded currency conversion derivatives Deposits and long-term receivables Long term prepaid expenses Deferred taxes 23 Assets held for employee severance payments Fixed assets, at cost, less accumulated depreciation and amortization Goodwill Intangible assets,at cost, less accumulated amortization Total assets $ $ 3 RRsat Global Communications Network Ltd and its Subsidiaries Interim Consolidated Balance Sheets (Cont'd) In thousands except share data September 30 December 31 Liabilities and shareholders’ equity Current liabilities Accounts payable: Trade $ $ Other Fair value of embedded currency conversion derivatives Related parties 26 55 Deferred income Total current liabilities Long - term liabilities Deferred income Fair value of embedded currency conversion derivatives Liability in respect of employee severance payments Deferred taxes Total long - term liabilities Total liabilities Shareholders' equity Share capital: Ordinary share NIS 0.01 par value each (20,000,000 shares authorized as of September 30, 2011 and December 31, 2010; 17,346,561 shares issued and fully paid as of September 30, 2011 and December 31, 2010) 40 40 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these interim consolidated financial statements 4 RRsat Global Communications Network Ltd and its Subsidiaries Interim Consolidated Statements of Operations In thousands, except share data Nine months ended Three months ended Year ended September 30 September 30 September 30 September 30 December 31 Revenues $ Cost of revenues Gross profit Operating expenses Sales and marketing General and administrative Total operating expenses Operating income Interest and marketable securities income 97 Currency fluctuation and other financing income (expenses) net ) Changes in fair value of embedded currency conversion derivatives ) ) ) Other expenses, net (6
